ACCEPTED
                                                                                         01-14-00897-cr
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   6/19/2015 5:00:13 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              NO. 01-14-00897-CR

                        IN THE COURT OF APPEALS
                                                                     FILED IN
                         FOR THE FIRST DISTRICT               1st COURT OF APPEALS
                             HOUSTON, TEXAS                       HOUSTON, TEXAS
                                                              6/19/2015 5:00:13 PM
                                                              CHRISTOPHER A. PRINE
ENRIQUE CHAVEZ AGUIRRE                   §                APPELLANT   Clerk
                                         §
VS.                                      §
                                         §
THE STATE OF TEXAS                       §                APPELLEE



               APPEAL FROM THE 178TH DISTRICT COURT
                      HARRIS COUNTY, TEXAS
                      TRIAL COURT NO. 0950986


              MOTION FOR EXTENSION OF TIME TO FILE
                       APPELLANT’S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES, ENRIQUE CHAVEZ AGUIRRE, Appellant in the above

entitled and numbered cause, by and through his attorney of record, Stanley G.

Schneider, and submits this Motion for Extension of Time to file Appellant’s Brief

until July 17, 2015. For good cause, Appellant shows as follows:

      1.    Appellant was charged by indictment with the felony offense of

aggravated sexual assault of a child. Appellant entered a plea of not guilty. A jury

found Appellant guilty on October 22, 2014. The court assessed Appellant’s

punishment at 30 years in the institutional division of the Texas Department of

Criminal Justice. Notice of Appeal was given in a timely fashion. Appellant’s brief


                                         1
was due to be filed June 15, 2015.

        2.   Appellant’s counsel participated in the following in the past thirty days:

USA v. Earnest Gibson, Sentencing hearing before District Judge Lee Rosenthal in

the Southern District of Texas and USA v. Curtis Cluff, Re-Arraignment hearing

District Judge David Hittner in the Southern District of Texas.

        3.   Appellant’s counsel conducted trial preparation in the following cases,

all of which were reset to a future date on their respective trial dates.

        a.   State of Texas v. Rosario Garza, in the 209th District Court of Harris
             County, Texas, which was set for trial on June 8, 2015.

        b.   State of Texas v. Jose Cavazos, in the 228th District Court of Harris
             County, Texas, which was set for trial on June 1, 2015.

        c.   State of Texas v. Boniface Ojiaku, in the 176th District Court of Harris
             County, Texas, which was set for trial on May 29, 2015.

        4.   Appellant counsel is currently set for trial in State of Texas v. Bradley

Cherry, in the 209th District Court of Harris County, Texas on Monday, June 22,

2015.

        5.   Furthermore, appellant’s counsel has had a heavy court docket for the

past thirty days in State Court which included, settings in Brazoria, Ft. Bend, Harris,

Montgomery and Polk County, Texas.

        6.   Due to his prior trial schedule, Appellant’s counsel will need additional

time to review the appellate record. This preparation is necessary for proper

representation in this case.

        7.   This Motion is not made for delay, but to see that justice is done.

Appellant submits that the State of Texas will not be prejudiced by the granting of

                                           2
this continuance.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

deadline for filing of Appellant’s Brief be extended until July 17, 2015.



                                             Respectfully submitted,

                                             SCHNEIDER & McKINNEY, P.C.

                                             /s/ Stanley G. Schneider
                                             Stanley G. Schneider
                                             T.B.C. No. 17790500
                                             440 Louisiana
                                             Suite 800
                                             Houston, Texas 77002
                                             Office: 713-951-9994
                                             Fax: 713-224-6008
                                             Email: stans3112@aol.com

                                             ATTORNEY FOR APPELLANT



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the attached and foregoing

Motion for Extension of Time to Appellant’s Brief has been mailed and/or hand

delivered on the Appellate Section of the Harris County District Attorney’s Office,

1201 Franklin, Houston, Texas 77002 on this 19th day of June, 2015.


                                             /s/ Stanley G. Schneider
                                             Stanley G. Schneider




                                         3